                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


FRANK LaMONDE,                       )
          Plaintiff,                 )
                                     )    Civ. Action No. 19-10560-PBS
          v.                         )
                                     )
CITY OF SALEM, et al.,               )
          Defendants.                )

                                  ORDER

                               May 13, 2019

SARIS, C.D.J.

     Plaintiff Frank LaMonde initiated this action by filing a

civil rights complaint against the City of Salem, the Salem

District Court, the Salem Superior Court, Salem City Hall and a

Salem Probate Judge.    See Docket No. 1.

     By Memorandum and Order dated April 2, 2019, plaintiff was

granted leave to proceed in forma pauperis and was advised that

his complaint is subject to dismissal.        See Docket No. 5.   The

Order stated that it was impossible to discern from the

complaint precisely who plaintiff alleges is liable for which

alleged misconduct.    Id.   As to the City of Salem, the Order

explained that the complaint fails to allege that any

deprivation of his rights was attributable to a policy or custom

of the City of Salem.    Id.    The Order also stated that the state

court judge is entitled to absolute immunity and that the
Rooker-Feldman doctrine deprives this court of jurisdiction to

review the rulings in plaintiff’s state court litigation.   Id.

Plaintiff was granted additional time to amend the complaint to

correct the pleading deficiencies of the original complaint.

Id.

       Now before the court is plaintiff’s amended complaint and

motion to expedite.   See Docket Nos. 6, 7.   The amended

complaint references plaintiff’s state court litigation and is

accompanied by twenty-three pages of exhibits.    See Docket No.

6.    The amended complaint seeks “$100,000.00 for the damage [to

plaintiff’s] life that was caused by the City of Salem.”    Id.

Plaintiff states that he is now homeless, having lost his house,

his job and his savings. Id.   Plaintiff alleges that the City of

Salem is responsible “for calling [plaintiff] a liar and

throwing [his]   head against the wall and throwing [plaintiff]

in jail for no reason and taking more money from [plaintiff],

and putting probation on [plaintiff] for no reason over a year.”

Id.

       Plaintiff failed to demonstrate good cause why this action

should not be dismissed.   The allegations in the amended

complaint are conclusory and are neither “concise and direct,”

nor “limited to a single set of circumstances.”   Fed. R. Civ. P.

8(a)(2), 8(d), 10(b).   As to the City of Salem, it fails to



                                  2
reference a policy or custom by the City of Salem to support a

civil rights claim pursuant to 42 U.S.C. § 1983.

     Based on the foregoing, and in accordance with the court’s

Memorandum and Order dated April 2, 2019, this action is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2) for failing to

state a claim upon which relief may be granted.


SO ORDERED.
                               /s/ Patti B. Saris
                              PATTI B. SARIS
                              CHIEF UNITED STATES DISTRICT JUDGE




                                3
